IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   August 19, 2008
                                 No. 07-10855
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

ROBERT RUEAL AMAYA

                                             Plaintiff-Appellant

v.

NFN RICHARDSON, Sergeant, in individual and official capacities

                                             Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:04-CV-775


Before JOLLY, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
      Robert Rueal Amaya, now Texas prisoner # 264274, appeals the district
court’s dismissal, pursuant to FED. R. CIV. P. 12(b)(6), of his 42 U.S.C. § 1983
lawsuit against Arlington, Texas, Police Officer Sergeant Richardson. We review
the district court’s dismissal de novo.      See In re Katrina Canal Breaches
Litigation, 495 F.3d 191, 205 (5th Cir. 2007), cert. denied, 128 S. Ct. 1230 (2008).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10855

      Amaya first renews his argument that Sgt. Richardson violated his First
Amendment right to free speech by refusing to allow him to file a formal
complaint with the Chief of Police, Internal Affairs Division (I.A.D.), or the
F.B.I., then placing him in a one-man cell with a video camera pointed at him to
retaliate against him and deter him from exercising his First Amendment rights.
      Amaya presents no authority to support his conclusional allegation that
the failure to permit him to complain personally to the Chief of Police, the I.A.D.,
or the F.B.I. about his arrest immediately following his arrest violated his First
Amendment rights.      Moreover, Amaya’s own pleadings show that the jail
administrator heard his complaint and that he subsequently filed formal
complaints with both the I.A.D. and the F.B.I.. The First Amendment claim was
properly dismissed. See Pell v. Procunier, 417 U.S. 817, 822 (1977); Stefanoff v.
Hays County, Texas, 154 F.3d 523, 527 (5th Cir. 1998). Moreover, because Sgt.
Richardson’s conduct in fact did not deter him from exercising his First
Amendment rights to file grievances with the I.A.D. and F.B.I., the retaliation
claim fails. See Morris v. Powell, 449 F.3d 682, 686 (5th Cir. 2006). Amaya’s
new claims that Sgt. Richardson denied him access to the courts and conspired
with Lt. Canas to deprive him of privileges in retaliation for exercising his First
Amendment rights, which claims are raised for the first time on appeal, will not
be considered. See Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Discount
Centers, Inc., 200 F.3d 307, 316-17 (5th Cir. 2000); Leverette v. Louisville Ladder
Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Amaya additionally argues that the district court erred in dismissing his
due-process claim against Sgt. Richardson, urging that his arbitrary transfer to
a punitive single-person cell without notice or a hearing violated his
constitutional rights. Contrary to his assertion, the district court correctly
concluded that the change in cell assignment did not implicate due process
concerns. See Sandin v. Conner, 515 U.S. 472, 478, 486 (1995). Inasmuch as he
complains that the transfer to a single-person cell was the equivalent of being

                                          2
                                 No. 07-10855

placed in administrative segregation, the claim fails. See Pichardo v. Kinker, 73
F.3d 612, 612 (5th Cir. 1996).
      The district court’s judgment dismissing the claims against Sgt.
Richardson is affirmed. The motion for the appointment of counsel is denied.
      AFFIRMED; MOTION DENIED.




                                       3